Citation Nr: 0300724	
Decision Date: 01/14/03    Archive Date: 01/28/03	

DOCKET NO.  02-17 173	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical 
and 
Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss, including the question of whether a 
previously disallowed claim for service connection for 
hearing loss has been reopened by submission of new and 
material evidence.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 


INTRODUCTION

The veteran had active military service from January 1974 
to January 1977.  He had later service in the Michigan 
National Guard from January 1979 to April 1997.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which held that new 
and material evidence sufficient to reopen a previously 
disallowed claim for service connection for bilateral 
hearing loss had not been submitted.  By the same 
decision, the RO denied service connection for tinnitus.  
The veteran testified at a video conferencing hearing held 
in June 2002 in connection with his appeal.  


FINDINGS OF FACT

1.  By a decision issued in January 2000, the Board of 
Veterans' Appeals denied service connection for bilateral 
hearing loss.

2.  Evidence received since the January 2000 Board 
decision includes evidence that bears substantially and 
directly on the issue at hand, is neither cumulative nor 
redundant, and is so significant that it must be 
considered in order for the Board to fairly decide the 
merits of the underlying claim for service connection for 
bilateral hearing loss.  

3.  The veteran's bilateral hearing loss was not manifest 
during military service and is not shown by competent 
evidence to be related to military service.  

4.  The veteran's tinnitus was not manifest during 
military service and is not shown by competent medical 
evidence to be related to military service.  


CONCLUSIONS OF LAW

1.  Evidence received since the prior final disallowance 
of service connection for bilateral hearing loss is new 
and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) 
(2002).  

2.  Bilateral hearing loss was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.385 (2002).  

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131, 5107, 7104 
(West 1991 & Supp. 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which redefines VA 
obligations with respect to notice and duty to assist.  VA 
regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is potentially applicable to all 
claims filed on or after the date of enactment, November 
9, 2000, or that were filed before the date of enactment 
and were not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, unless 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

In the present case, the statement of the case and the 
supplemental statement of the case advised the veteran of 
the law and regulations applicable to his appeal and of 
the evidentiary deficiencies that led to the denial of his 
petition to reopen his service connection claim.  By a 
letter of December 2001, the RO notified him that medical 
evidence which was not already of record was needed in 
connection with his claim, specifically, nonmilitary 
medical records relating to treatment for hearing problems 
from 1977 to the present.  The letter advised that the 
veteran had the option of contacting medical providers on 
his own in order to speed up the appeal process or of 
filling out enclosed release forms that would allow the RO 
to attempt to obtain records on his behalf.  The veteran 
was advised that the RO was requesting all records from 
the Adjutant General of the Michigan National Guard.  The 
Board finds that the information provided to the veteran 
in this letter constitutes substantial compliance with the 
requirement that the VA advise the veteran as to which 
evidence is needed from him and which evidence the VA will 
obtain on his behalf.  38 U.S.C.A. § 5103 (West Sup. 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the Board notes that 
the regulations implementing the VCAA limit the VA duty to 
assist an individual attempting to reopen a previously 
denied claim to procurement of Government records, 
including VA records, service department records, and 
records from other federal agencies.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
3.156(c)(1)(2)(3)).  Nothing in the VCAA duty to assist 
provisions shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence has been presented.  38 U.S.C.A. §§ 
5103A, 5108.  However, in the present case, the RO has 
attempted to develop the private medical evidence as well 
and to that extent has gone beyond the actions required to 
satisfy the VCAA and applicable regulations.  The December 
2001 development letter prompted an effort by the veteran 
to obtain additional evidence that he eventually submitted 
for review in connection with his claim.  The veteran has 
identified no additional medical records that might 
potentially support his claim and the Board has identified 
none from the record.  

Although the development of the evidence with regard to a 
service connection claim often involves the scheduling of 
a VA examination to ascertain whether there is a medical 
nexus between current disability and service, the Board 
declines to order such an examination in this case 
because, for the reasons addressed below, the record does 
not contain adequate documentation of the essential facts 
regarding the veteran's exposure to acoustic trauma before 
or after service as the cause of hearing loss or tinnitus.  
In the absence of an adequate and reliable factual 
predicate, there is no reasonable possibility that a 
further examination would provide probative evidence to 
support the veteran's claim.  This is especially so since 
a medical opinion favorable to the veteran's claim with 
regard to the nexus question is already of record from Dr. 
Foley and since that opinion is found below to be 
inadequate to support the claim.  In that context, even if 
a nexus examination were conducted and a medical opinion 
favorable to the veteran were obtained, an additional 
medical opinion based on the same inadequate factual 
record would serve no useful purpose in deciding the 
appeal.  VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would 
aid the claimant in substantiating his claim, the VCAA 
does not apply).  

Accordingly, the Board finds that the notification and 
duty to assist provisions have been satisfied and that no 
further actions pursuant to the VCAA need be undertaken on 
the veteran's behalf.  

Factual background  

Medical records from the veteran's period of military 
service from January 1974 to January 1977 show that no 
complaints of a hearing deficit or tinnitus were recorded.  
On the report of examination for discharge in December 
1976, the pure tone thresholds at all frequencies from 500 
to 4,000 hertz were 15 decibels or lower in each ear.  

Pure tone thresholds of 15 decibels or lower were reported 
on an audiology examination performed in December 1979 for 
National Guard service.  Audiological testing for the 
National Guard in April 1988 and August 1992 showed 
numerous pure tone thresholds of 40 decibels or higher at 
several frequencies between 500 and 4,000 hertz.  At the 
April 1988 examination it was reported that the veteran 
had had bilateral high frequency hearing loss since 1966 
due to working in a hazardous noise area.  The use of ear 
protection was recommended.  

Records from Ear, Nose and Throat Associates of Marquette 
show that J. A. Diddams, M.D. saw the veteran, in March 
1988 for ringing in both ears.  An audiogram showed a high 
tone sensorineural hearing loss.  C. G. Stien, M.D. saw 
the veteran, in April 1994 for complaints of worsening 
tinnitus.  The report noted that "[the veteran] used to be 
exposed to quite a bit of noise at the mine, but no 
longer."  An audiogram showed bilateral symmetrical high 
tone hearing loss that was worse than that found at a 
previous test in 1988.  The veteran was urged to very 
carefully protect his ears from further noise.  

At an October 1997 VA ear disease examination, the veteran 
attributed his hearing loss to exposure to artillery 
simulators and heavy truck motors in the National Guard.  
He complained of tinnitus manifested by ringing and 
buzzing that kept him awake at night.  The diagnosis was 
mixed deafness (sensorineural and conductive) in both ears 
with secondary tinnitus.  On further examination by an 
audiologist, the veteran restated his belief that his 
hearing loss and tinnitus resulted from exposure to blast 
simulators during exercises in the National Guard.  He 
described his tinnitus as bilateral and constant with an 
onset in about 1987.  The examiner commented that the 
veteran's hearing loss appeared to be consistent with the 
reported exposure to "high noise" and that use of a 
hearing aid was indicated.  

In October 1997 the veteran submitted additional evidence 
in support of his claim, including lay statements from 
three fellow servicemen who related that they had been 
exposed to noise from small arms fire, pyrotechnics, 
engine noise and simulators during National Guard service 
and that no ear protection had been available until "six 
years ago."  Also received was a medical article that 
linked hearing loss to acoustic trauma experienced by 
soldiers exposed to artillery or firearms.  Also of record 
is a work history submitted by the veteran in October 
1998.  

An appeal of a June 1998 rating decision denying service 
connection for bilateral hearing loss was denied by the 
Board in January 2000.  The foregoing constitutes the 
record before the Board at the time of that decision.  In 
denying service connection for hearing loss, the Board 
acknowledged that the veteran's hearing loss was induced 
by acoustic trauma.  The Board found credible the lay 
statements regarding exposure to acoustic trauma during 
National Guard service but attached greater probative 
value to medical records in the file, which were 
interpreted to establish that the acoustic trauma that 
caused the hearing loss was related to civilian employment 
rather than military service.  

The veteran requested in August 2000 that the claim be 
reopened and submitted, together with the request, an 
itemization of his work history since January 1977 and a 
medical statement from K. T. Foley, M.D., a specialist in 
internal and geriatric medicine.  Dr. Foley stated that 
the veteran was under his care and had a diagnosis of 
chronic bilateral hearing loss and tinnitus.  He stated 
that "[this] likely resulted from repeated exposure to 
excessive levels of noise while he was in the service of 
the United States Army."

In January 2002 the veteran submitted recent statements 
from two former employers, Reinhart Food Service and 
Capitol City Express, which reported an absence of 
exposure to loud noise during such employment.  Reports of 
audiometric testing in March 1978, May 1979, and March 
1980 by Wilcorp, Inc., were received, as was the report of 
a September 1994 employment examination.  Also received 
was a copy of safety rules published by Empire Iron Mining 
Partnership.  The results of audiometric testing on 
various dates from 1997 through 2000 during employment at 
Empire Mine were included.  The pure tone thresholds 
reported therein were predominantly 40 decibels and higher 
at 1000, 2000, 3000 and 4000 hertz.  

The veteran testified at a hearing at the RO in June 2002 
in connection with his claim.  He testified that he has 
had 17 years in the National Guard and argued that noise 
exposure during this service had resulted in his hearing 
loss and tinnitus.  He related that what he was contending 
was not properly documented because he was worried about 
not being able to retire.  He related that "what had 
actually happened" was on weekends, during his two-week 
periods of training, and "lots of times" when he put in 
extra duty during the week over the course of the year.  
Much of it, he related, was related to driving a deuce and 
a half (2 1/2-ton) truck.  He was not issued hearing 
protection until about 1986 or 1987.  He testified that 
his hearing loss had not occurred during his period of 
employment with a mining company from 1978 to 1981.  

Legal Criteria  

The law permits the reopening of a finally denied claim 
for service connection if new and material evidence is 
received.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2001) (New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.); See also Hodge v. West, 
155 F.3d 1356 (1998); Elkins v. West, 12 Vet. App. 209, 
214-19 (1999); Winters v. West, 12 Vet. App. 203, 206 
(1999) (en banc) overruled on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  

Service connection may be established for disability that 
is shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  

If the disability is not shown to have been chronic in 
service or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2002).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  If service connection is established by 
continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Id.  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

A hearing deficit recognizable as a hearing loss 
disability for VA compensation purposes is defined in 38 
C.F.R. §§3.385 (2002) as follows:  

For the purpose of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels 
or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz is 26 decibels or 
greater; or when the speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

New and material evidence -- hearing loss  

Whether a previously denied claim for service connection 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Regardless of the action of the RO, the Board must 
always address initially the question of whether "new and 
material" evidence sufficient to reopen a previously 
denied service connection claim has been presented.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).  

It should be noted that amendments to VA regulations 
promulgated while the present appeal was pending include a 
revision of the definition of new and material evidence 
found in 38 C.F.R. § 3.156(a); however, those amendments 
apply only to claims filed after August 29, 2001, the 
effective date of the regulation.  66 Fed. Reg. 45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)) (Authority: 38 U.S.C. 501, 5103A(f), 5108).  The 
amendments are not applicable to the present appeal and 
would not change the result in any event.  

In determining whether new and material evidence has been 
presented, it is not relevant whether the last final 
disallowance was based on the merits of the claim or on a 
determination that no new and material evidence had been 
presented since any earlier final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996) (an RO or 
Board decision refusing, based on a lack of new and 
material evidence, to reopen a previous finally disallowed 
claim, after having considered newly presented evidence, 
is truly a "disallowance" of the claim) citing Graves v. 
Brown, 8 Vet. App. 522 (1996); see Glynn v. Brown, 6 Vet. 
App. 523 (1994).  Thus, the present inquiry is limited to 
the question of whether the evidence submitted since the 
most recent prior disallowance satisfies the requirements 
of 38 C.F.R. § 3.156(a).  

The evidence received since the January 2000 Board 
decision is new in the sense that it has not previously 
been reviewed by VA decision makers and the Board finds 
that it satisfies the regulatory definition of "new and 
material" evidence for the purpose of reopening the claim 
for service connection for bilateral hearing loss.  
Specifically, the statement from Dr. Foley relates 
directly to the question of whether the veteran's noise-
induced hearing loss is the result of acoustic trauma 
received in military service as distinguished from his 
civilian job.  The statement is, in fact, the only 
evidence of record that on its face attributes the hearing 
loss to military activity.  This evidence is significant 
enough that it must be considered in order for the Board 
to fully decide the merits of the claim since it relates 
directly to the stated reason cited for the prior denial, 
specifically, the absence of evidence of acquired back 
pathology in service.  See 38 C.F.R. § 3.156(a); Fossie v. 
West, 12 Vet. App. 1 (1998); Evans, Id.; Hodge, Id.  

The requirements of 38 C.F.R. § 3.156(a) are therefore 
satisfied and the claim for service connection for 
bilateral hearing loss is reopened.  Whether the new and 
material evidence viewed in conjunction with the evidence 
previously considered will ultimately provide a basis for 
the granting of service connection remains to be 
determined when the merits of the claim are considered.  
That issue is unrelated to the preliminary question of 
whether the claim has been reopened.  

Merits of the claim -- hearing loss  

Upon reopening of the claim following receipt of new and 
material evidence and satisfying the duty to assist, the 
next step is to adjudicate the claim on its merits.  In 
general, the Board may not address an issue initially if 
there is a possibility that a veteran will be prejudiced 
by such review.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Sutton v. Brown, 9 Vet. App. 553, 562 (1996) 
(where the Board determines that new and material evidence 
has been submitted to reopen a claim, the veteran must be 
asked, before the claim is reviewed on the merits, whether 
he objects to Board adjudication in the first instance, 
or, alternatively, the Board may make a decision on the 
merits of the claim without contacting the veteran if it 
explains why no prejudice will result from adjudicating 
the matter on the merits without remanding it first).  See 
also Rule 903 of the Board's Rules of Practice.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903(c)).  

In the circumstances of the present case, no prejudice to 
the veteran will result from adjudicating the merits of 
the issue of entitlement to service connection for hearing 
loss without further notice to the veteran.  Although the 
statement of the case was limited to the narrow issue of 
whether the claim had been reopened, the June 2002 
supplemental statement of the case identified the appeal 
in terms of the underlying service connection issue and 
set forth in full the law and regulations that apply to 
such issue.  The arguments by the veteran and his 
representative relate to the merits of the claim and the 
veteran clearly understands the criteria for the 
adjudication of a service connection claim.  Since the 
veteran has already had what amounts to a de novo 
adjudication of his claim by the RO, no useful purpose 
would be served from further procedural development in 
this matter.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that to establish service connection for 
a disability, the evidence must show (1) the existence of 
a current disability; (2) the existence of a disease or 
injury in service and, (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet.App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141 (1992); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In order 
to prevail on the issue of service connection . . . there 
must be medical evidence of a current disability [citation 
omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury."); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The evidence does not show, and the veteran does not 
contend, that the veteran's hearing loss was manifest 
during the period of active military service that extended 
from 1974 to 1977.  The earliest post service medical 
evidence of hearing loss is the report of the April 1988 
National Guard examination wherein bilateral high 
frequency hearing loss was noted to have been present 
since 1986.  The veteran dates the onset of hearing loss 
to about 1981, but even this was several years after his 
separation from active duty.  Bilateral hearing loss of 
such degree as to constitute a hearing loss disability for 
VA purposes within the meaning of 38 C.F.R. § 3.385 has 
been consistently demonstrated since the April 1988 
service department examination.  

The absence of evidence of hearing disability during 
service (i.e., one meeting the requirements of section 
3.385) is not always fatal to a service connection claim.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a 
medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service 
connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis 
upon which to attribute the post-service findings to the 
injury in service (as opposed to intercurrent causes).  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The record shows that at the time of the initial 
documentation of a hearing loss disability under 38 C.F.R. 
§ 3.385, the veteran was serving as a member of the 
Michigan National Guard.  National Guard service typically 
entails short periods of inactive duty training (such as 
weekend drills) and periodic short periods of active duty 
for training.  In order for him to establish service 
connection for hearing loss during one of these duty 
periods, he would have to show that hearing loss had its 
onset during such period or, if preexisting such duty, 
that it increased in severity therein, or that it was 
related to acoustic trauma therein.  

The evidence of record does not provide the level of proof 
necessary to demonstrate that the veteran's hearing loss 
had its onset or increased in severity during one of the 
brief duty periods associated with National Guard service 
(assuming for purposes of this decision, but not 
conceding, that such service represented qualifying 
service within the meaning of 38 C.F.R. § 3.6 (2000)).  
The medical evidence is consistent in establishing that 
the veteran's hearing loss disability is related to 
acoustic trauma.  The only matter of dispute on appeal is 
the source of such trauma.  The veteran evidently was 
subjected to "high noise" from blast simulators, 
artillery, and motor vehicles during National Guard 
service but was also exposed to loud noise while employed 
at a mining company.  The record does not provide any 
clear information concerning the frequency, duration, or 
intensity of the noise exposure from either military or 
civilian sources.  

A number of medical opinions in the record link the 
veteran's hearing loss to acoustic trauma.  In addition to 
the April 1988 National Guard examiner, the October 1997 
VA examiner indicated that the hearing loss "appears 
consistent with" the noise exposure reported by the 
veteran consisting primarily of National Guard activities.  
He noted that the veteran worked as an equipment operator 
wearing hearing protection but stopped short of 
identifying either military or occupational noise exposure 
as a sole or partial cause of the hearing deficit.  The 
1994 treatment note by Dr. Stien refers to a history of 
noise exposure on the job but does not set forth a nexus 
opinion relating the hearing deficit to that noise 
exposure.  None of the examiners was in a position to make 
a definitive determination as to the source of the 
acoustic trauma.  All relied on information provided by 
the veteran.  

The only evidence that unequivocally attributes the 
current hearing deficit to National Guard activities is 
the statement of Dr. Foley.  The Board finds that the 
statement has little probative value when viewed in the 
context of the entire record.  It contains no recitation 
of the facts on which it was based or the source of the 
information regarding those facts, nor does it address the 
question of why National Guard-related noise exposure 
should be regarded as the cause of the hearing loss rather 
than the civilian employment-related noise exposure.  The 
credibility and weight to be attached to a medical opinion 
are within the province of VA adjudicators.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inadequate factual premise, based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. 
App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

Information in the file other than the veteran's own 
statements would appear to have greater probative value 
regarding the source of acoustic trauma.  The April 1988 
National Guard examination attributing hearing loss to 
working in a hazardous noise area was based on more 
contemporaneous information than that of Dr. Floyd.  The 
examiner at that time cited work-related noise as the 
likely cause of hearing loss despite the fact that the 
veteran had been a member of the National Guard for 
several years, a fact that the examiner undoubtedly knew.  
The examination took place during the period of time 
during which the veteran claims that the military-related 
noise exposure was occurring, yet there is no indication 
that the veteran reported such exposure to the examiner.  
The omission may reasonably be interpreted as evidence 
that the veteran considered service-related acoustic 
trauma to be less severe than noise exposure at work.  The 
veteran likewise gave a history of work-related noise 
exposure to Dr. Stien in April 1994.  His failure to cite 
National Guard-related noise exposure may again be 
interpreted as an indication that work-related noise 
exposure in the past may have been the predominant source 
of acoustic trauma.  The credibility of both the April 
1988 and April 1994 medical reports is enhanced by the 
fact that the veteran did not have a VA compensation claim 
pending on either occasion.  While the veteran's claim 
that he did not report his hearing problems in service 
because he wanted to be able to remain in the National 
Guard long enough to retire may explain his failure to 
report service-related acoustic trauma to service 
physicians, it does not explain his failure to report it 
to Dr. Stien.  

The only other information of record concerning the source 
and intensity of acoustic trauma is found in information 
provided by the veteran himself and in the statements of 
fellow National Guard members that he has submitted in 
support of his claim.  As a general rule, a veteran's 
self-reported history of the onset of a condition, as 
recited in medical records, is not competent medical 
evidence to support the claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  A lay person can provide probative eye 
witness of visible symptoms but is not competent to 
provide evidence as to matters requiring specialized 
knowledge, skill, expertise, training or education.  
Espiritu Derwinski, 2 Vet App. 492, 494-5 (1992).  In this 
context, the lay statements by the veteran and others 
concerning the exposure to acoustic trauma in service 
falls within the range of assertions that may be properly 
accepted as competent evidence from a lay person.  See 
also Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, even accepting as truthful the general premise 
that the veteran and his mates were exposed to acoustic 
trauma in the form described, their statements contain 
little in the way of specific information as to its 
frequency, duration or intensity and provide no basis for 
differentiating such acoustic trauma from noise exposure 
associated with civilian employment as a cause of 
tinnitus.  Moreover, the Board again finds the spontaneous 
statement of the claimant in the context of medical 
examination or treatment prior to his claim attributing 
his hearing problem to occupational exposure to acoustic 
trauma in 1988 and 1994 to be entitled to far more 
probative weight as to the severity and significance of 
his exposure to acoustic trauma.  

The veteran has also submitted a medical article regarding 
hearing impairment associated with acoustic trauma during 
military service.  As a general rule, generic medical 
literature which does not apply medical principles 
regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
satisfy the nexus element for an award of service 
connection.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Sacks v. West, 11 Vet. App. 314 (1998).  The decision in 
the case of Wallin v. West, 11 Vet. App. 509 (1998), 
suggests that medical treatise information may be regarded 
as competent evidence where, "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts 
rather than an unsubstantiated lay medical opinion."  That 
exception does not benefit the veteran in the present case 
since the matter in dispute involves the source of 
acoustic trauma rather than the general medical principle 
that acoustic trauma in military service may result in 
hearing loss, after fact that is well established 
elsewhere in the record.  

Consequently, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for hearing loss.  Where a preponderance of the 
evidence is against the claim, such claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  



Service connection for tinnitus  

The analysis of the veteran's claim for service connection 
for tinnitus as a result of acoustic trauma in service is 
identical to that set forth herein for hearing loss.  The 
medical evidence adequately establishes that the veteran 
has tinnitus that is either the result of acoustic trauma 
or associated with hearing loss that is due to acoustic 
trauma.  The evidence of record does not provide an 
adequate basis for a finding that the acoustic trauma that 
caused tinnitus was associated with National Guard rather 
than civilian employment, and there is credible evidence 
that tends to establish that it was not.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
tinnitus and that the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

New and material evidence sufficient to reopen a 
previously disallowed claim for service connection for 
bilateral hearing loss has been submitted, and the appeal 
is allowed to that extent.

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

